Citation Nr: 0508020	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  02-02 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc and joint disease of the lumbar spine with 
bilateral sacroiliac sclerosis.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to August 
1987.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a March 2001 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In July 2002, the veteran testified before the 
undersigned Veterans Law Judge at a hearing at the RO.  A 
transcript of the hearing has been incorporated into the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

In February 2003, the veteran stated in writing that she 
wished to withdraw her previously filed claims for service 
connection for post-traumatic stress disorder (PTSD) and 
bilateral hip pain secondary to lumbar spine and knee 
disabilities.  This matter is referred to the RO for 
appropriate action.




REMAND

The veteran was last evaluated by VA for her service-
connected low back and knee disabilities in October 2000.  
Subsequently, in July 2002, she testified at a Board hearing 
that her back disability was "much worse" and she had 
increased pain in her knees.  Although a new examination is 
not required simply because of the time that has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination.  See 
VAOPGCPREC 11-95 (1995).  Thus, in view of the amount of time 
that has passed since the last VA examination, the veteran's 
recent testimony regarding worsening symptomatology, and the 
veteran's representative's March 2005 request that the 
veteran be afforded a new examination, the RO should afford 
the veteran a new examination.  See 38 U.S.C.A. § 5103A(d).

In addition, the veteran testified in July 2002, as well as 
noted in writing in November 2003, that she was receiving 
ongoing treatment at the VA medical center (VAMC) in Seattle, 
Washington, for her back and knee disabilities.  
Consequently, VA must make an attempt to update all pertinent 
VA treatment records.  See 38 U.S.C.A. § 5103A(c).  The 
veteran also testified that she sometimes seeks treatment 
from her chiropractor.  The RO should attempt to obtain these 
private medical records as well.  See 38 U.S.C.A. § 5103A(b).

Furthermore, during the pendency of the veteran's appeal, VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.  

While it appears that the Board advised the veteran of the 
changes to the criteria for the evaluation of intervertebral 
disc syndrome in October 2003, it does not appear that the 
veteran has been advised of the new regulations for the 
evaluation of the remaining disabilities of the spine made 
effective September 26, 2003.  Accordingly, because the 
veteran has not had an opportunity to prosecute her claim in 
the context of all of the potentially applicable regulatory 
changes, and because the RO has not yet considered the 
veteran's claim for an increased rating for her service-
connected back disability in the context of these regulatory 
changes, the Board finds that a remand will ensure due 
process of law, and avoid the possibility of prejudice.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Similarly, with respect to the veteran's knee disability 
claims, consideration should be given to the recent VA 
General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004), where it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under diagnostic codes 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  

Lastly, subsequent to the RO's last review of the record by 
way of the December 2001 statement of the case, the RO 
received additional evidence relevant to the matters on 
appeal.  This evidence consists of VA and private medical 
records submitted to the RO in June and July 2002.  Although 
the veteran's representative, on behalf of the veteran, 
waived review of this evidence by the RO in written argument 
in March 2005, the RO should nevertheless review this new 
evidence in light of the necessity of this remand.  See 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affair, 327 F. 3d 1339 (Fed. Cir. 2003). 

Based on the foregoing, this matter is REMANDED for the 
following actions:

1.  The RO should obtain copies of 
medical records regarding treatment from 
her chiropractor, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  All records and/or responses 
received should be associated with the 
claims file.      

2.  The RO should obtain all outstanding 
medical records that pertain to treatment 
for the veteran's back and knees at the 
VAMC in Seattle, Washington.

3.  The veteran should then be scheduled 
for an appropriate VA examination to 
ascertain the current severity of her 
service-connected knee and low back 
disabilities.  The claims file must be 
made available to the examiner(s) for 
review in connection with the 
examination(s).  All examination findings 
should be clearly reported to allow for 
evaluation under applicable VA rating 
criteria.  The examination(s) should 
include range of motion testing with 
special consideration as to whether or 
not there is additional functional loss 
due to pain, weakness, fatigue and 
incoordination.  If possible, any such 
additional functional loss should be 
expressed in degrees of additional 
limitation of motion.  
	
4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the expanded record in 
light of all pertinent laws and 
regulations (to include both the old and 
new rating criteria for the spine as well 
as VAOPGCPREC 9-2004) and determine if 
the veteran's claims can be granted.  The 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



